DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 6, 9, 15, and 18 are objected to because of the following informalities:  
Claim 3, line 3: “identifying within the object region all points each comprising” should be corrected to “identifying with in the object region, all points 
Claim 6, line 5: “than a preset threshold height” should be corrected to “than the preset threshold height”.
Claim 9, lines 8-9: “the preset threshold size” should be corrected to “a preset threshold size”.
Claim 15, line 5: “than a preset threshold height” should be corrected to “than the preset threshold height”.
Claim 18, lines 8-9: “the preset threshold size” should be corrected to “a preset threshold size”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 recite the limitation “the sub-regions having a size” in line 8. It is unclear from the language of the claim if “a size” is a new limitation or is intended to refer to the previously recited “a size of each of the one or more sub-regions” in line 7 of claims 9 and 18. This rejection could be overcome by amending the claim language to clarify what size is being referred to at any given point in the claim. For the purposes of examination the limitation shall be interpreted as referring to the previously recited “a size of each of the one more sub-regions”.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more.

With respect to claim 1 the limitation(s):
obtaining an object region by grouping together a set of connected points within a road region representing a road surface in the environment generated based on the scanned points data, 
wherein each of the set of connected points comprises a non-road reflection data indicative of a reflective position not located on the road surface;
acquiring one or more noise evaluation features of the object region, 
wherein the one or more noise evaluation features comprise whether the object region comprises at least one dual-reflection point all surrounded by other dual-reflection points; and 
determining whether the non-road reflection data of all points within the object region are noisy data based on the one or more noise evaluation features.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “obtaining an object region by grouping together a set of connected points within a road region representing a road surface in the environment generated based on the scanned points data, wherein each of the set of connected points comprises a non-road reflection data indicative of a reflective position not located on the road surface”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “obtaining” in the context of this claim encompasses the user manually obtaining an object by grouping points.
The limitation(s) regarding “acquiring one or more noise evaluation features of the object region, wherein the one or more noise evaluation features comprise whether the object region comprises at least one dual-reflection point all surrounded by other dual-reflection points”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “acquiring” in the context of this claim encompasses the user manually acquiring features to evaluate noise based on points surrounded by other points.
The limitation(s) regarding “determining whether the non-road reflection data of all points within the object region are noisy data based on the one or more noise evaluation features”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually determining noisy data.
Further, referring to the MPEP 2106.04, the claim limitations are analogous to a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non- abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
The limitation(s) regarding “a method for noise filtering for LiDAR” does/do not integrate the abstract idea into a practical application, because it is recited at such a high-level of generality that it is viewed as generally linking the use of the judicial exception to LiDAR. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to integrate the abstract ideas into a practical application, because the claim does not specify what practical application the claim is directed to.
The limitation(s) regarding “receiving a scanned points data indicative of an environment obtained by emitting light pulses from a sensor of a vehicle into the environment where the vehicle is driving” does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.

As such Examiner does NOT view that the claims: 
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106.05(e) and Vanda Memo.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “LiDAR” is/are seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional element(s) of “receiving a scanned points data” is/are viewed as insignificant extra-solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. 
Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Kato (US 20220012505 A1), Yoshikawa et al. (US 20150276383 A1), Drinkard (US 20090086189 A1), Tanaka et al. (US 20210055126 A1), Zhou et al. (US 10872228 B1), and Charron et al. (Charron, Nicholas, Stephen Phillips, and Steven L. Waslander. "De-noising of lidar point clouds corrupted by snowfall." 2018 15th Conference on Computer and Robot Vision (CRV). IEEE, 2018.).

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “LiDAR” and “receiving a scanned points data” can be viewed as a field of use, necessary data gathering, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.


Independent claim(s) 10 is/are also held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitations fail to establish that the claims are not directed to an Abstract idea. The independent claim(s) 10 recites the additional elements of:
The limitation(s) regarding “a processor”, “a memory”,  does/do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 2-9 and 11-18 when analyzed as a whole are held to be patent ineligible under  35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea).
Claims 2-9 and 11-18 further limit the abstract idea with an abstract idea, such as an “Mental Processes”, and thus the claims are still directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 1, 10-12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20220012505 A1) in view of Yoshikawa et al. (US 20150276383 A1).

Regarding Claims 1 and 10. Kato teaches:
A method for noise filtering for LiDAR (See para[0040]: a process to remove noise including raindrops.), comprising: 
receiving a scanned points data indicative of an environment obtained by emitting light pulses from a sensor of a vehicle into the environment where the vehicle is driving (See Fig. 1, Fig. 5, para[0003], and para[0023]: A laser radar (also referred as Light Detection and Ranging (LIDAR). An object detection device 50); 
obtaining an object region by grouping together a set of connected points within a road region representing a road surface in the environment generated based on the scanned points data (See Fig. 3, Fig. 5, Fig. 6, and para[0041] – para[0043]: A plurality of range points OP are represented on the Cartesian coordinates as the road on which the vehicle is traveling is viewed vertically top-down. Then, at step S120, the detection unit 30 performs clustering to associate the acquired range points OP that are estimated to represent the same object.), 
wherein each of the set of connected points comprises a non-road reflection data indicative of a reflective position not located on the road surface (See Fig. 5, Fig. 6, and para[0042]: clustering Gp1.).
Kato is silent as to the language of:
acquiring one or more noise evaluation features of the object region, wherein the one or more noise evaluation features comprise whether the object region comprises at least one dual-reflection point all surrounded by other dual-reflection points;
determining whether the non-road reflection data of all points within the object region are noisy data based on the one or more noise evaluation features.
	Nevertheless Yoshikawa teaches:
acquiring one or more noise evaluation features of the object region (See Fig. 9 and para[0051]: If the formed angle is larger than a threshold, it is determined that the measurement point is a noise point generated by multiple reflection.), 
wherein the one or more noise evaluation features comprise whether the object region comprises at least one dual-reflection point all surrounded by other dual-reflection points (See Fig. 6A, Fig. 9, para[0052]: Since the angles formed by the X-axis and the vector directions of the noise points generated by multiple reflection with respect to their adjacent points are large, the measurement points in this distance point group are removed as noise points.); and
determining whether the non-road reflection data of all points within the object region are noisy data based on the one or more noise evaluation features (See Fig. 9, para[0013], and para[0028]: A determination unit configured to determine whether each of the acquired distance values is noise generated by multiple reflection of the pattern. Removing multiple reflection noise from measured distance values.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kato by acquiring one or more noise evaluation features of the object region, wherein the one or more noise evaluation features comprise whether the object region comprises at least one dual-reflection point all surrounded by other dual-reflection points; determining whether the non-road reflection data of all points within the object region are noisy data based on the one or more noise evaluation features such as that of Yoshikawa. Kato and Yoshikawa are analogous to the instant application, because all of the references are directed to the same field of endeavor. Yoshikawa teaches, “However, if the aforementioned unexpected reflection occurs due to multiple reflection, the incident direction of the projected light will be incorrectly recognized, and an error occurs in the measured distance, resulting in noise generation.” (See para[0007]). One of ordinary skill would have been motivated to modify Kato, because determining noise based on dual-reflection points would have helped properly calculate distance to an object, as recognized by Yoshikawa.  

Regarding Claims 2 and 11. Kato teaches:
The method of claim 1, or the device of claim 10,
wherein the non-road reflection data of the set of connected points are indicative of a single reflective object (See Fig. 3, Fig. 6, and para[0042]: Then, at step S120, the detection unit 30 performs clustering to associate the acquired range points OP that are estimated to represent the same object.).

Regarding Claim 3. Kato teaches:
The method of claim 1, 
wherein after obtaining the object region, the method further comprises: 
identifying within the object region all points each comprising a non-road reflection data indicative of a reflective position on a single reflective object (See Fig. 3, Fig. 5, Fig. 6, and para[0042]: Then, at step S120, the detection unit 30 performs clustering to associate the acquired range points OP that are estimated to represent the same object.).
updating a border of the object region by deleting unidentified points within the object region (See Fig. 3, para[0040] – para[0042]: A process to determine valid range points acquired from objects within a predefined distance based on the three types of images, and a process to remove noise including raindrops.).


Regarding Claims 4 and 13. Kato is silent as to the language of:
The method of claim 1, or the device of claim 10,
wherein determining whether the non-road reflection data of all points within the object region are noisy data comprises: 
determining the non-road reflection data of all points within the object region as noisy data if the object region comprises at least one dual-reflection point all surrounded by other dual-reflection points.
Nevertheless Yoshikawa teaches:
determining the non-road reflection data of all points within the object region as noisy data if the object region comprises at least one dual-reflection point all surrounded by other dual-reflection points (See Fig. 6A, Fig. 9, para[0052]: Since the angles formed by the X-axis and the vector directions of the noise points generated by multiple reflection with respect to their adjacent points are large, the measurement points in this distance point group are removed as noise points.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kato by determining the non-road reflection data of all points within the object region as noisy data if the object region comprises at least one dual-reflection point all surrounded by other dual-reflection points such as that of Yoshikawa. Kato and Yoshikawa are analogous to the instant application, because all of the references are directed to the same field of endeavor. Yoshikawa teaches, “However, if the aforementioned unexpected reflection occurs due to multiple reflection, the incident direction of the projected light will be incorrectly recognized, and an error occurs in the measured distance, resulting in noise generation.” (See para[0007]). One of ordinary skill would have been motivated to modify Kato, because determining noise based on dual-reflection points would have helped properly calculate distance to an object, as recognized by Yoshikawa.

Regarding Claim 12. Kato teaches:
The device of claim 10, 
wherein after obtaining the object region, the processor is further configured to: 
identify within the object region all points comprising a non-road reflection data indicative of a reflective position on a single reflective object (See Fig. 3, Fig. 5, Fig. 6, and para[0042]: Then, at step S120, the detection unit 30 performs clustering to associate the acquired range points OP that are estimated to represent the same object.); 
update a border of the object region by deleting all points that do not comprise a non-road reflection data indicative of a reflective position on the reflective object (See Fig. 3, para[0040] – para[0042]: A process to determine valid range points acquired from objects within a predefined distance based on the three types of images, and a process to remove noise including raindrops.).


Claim(s) 5-6, 8, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20220012505 A1) in view of Yoshikawa et al. (US 20150276383 A1) as applied to claims 2 and 11 above, and further in view of Drinkard (US 20090086189 A1 ) and Tanaka et al. (US 20210055126 A1).

Regarding Claims 5 and 14. Kato is silent as to the language of:
The method of claim 2, or the device of claim 11,
wherein two or more noise evaluation features associated with the object region are acquired, and the two or more noise evaluation features comprise further whether a height of the reflective object relative to the road surface is equal to or greater than a preset threshold height.
Nevertheless Drinkard teaches:
wherein two or more noise evaluation features associated with the object region are acquired (See Fig. 6, and para[0015] – para[0016]: The clutter rejection circuit is correspondingly configured to determine whether a last one of the more than one return reflections received for a given light pulse is inside or at the predetermined monitoring radius or contour. Strength threshold.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kato wherein two or more noise evaluation features associated with the object region are acquired such as that of Drinkard. Kato and Drinkard are analogous to the instant application, because all of the references are directed to the same field of endeavor. Drinkard teaches, “Because such detection systems are typically configured to respond to a "first object detected" criterion, such "clutter" generates false object detections, leading to unnecessary or inappropriate actions of the control circuit.” (See para[0009]). One of ordinary skill would have been motivated to modify Kato, because using two or more noise evaluation features would have helped to eliminate false object detections, as recognized by Drinkard. 
Drinkard is silent as to the language of:
the two or more noise evaluation features comprise further whether a height of the reflective object relative to the road surface is equal to or greater than a preset threshold height.
Nevertheless Tanaka teaches
the two or more noise evaluation features comprise further whether a height of the reflective object relative to the road surface is equal to or greater than a preset threshold height (See para[0087]: Thus, a detection point DP existing in a position higher than the height threshold h1 can be regarded as noise.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kato wherein the two or more noise evaluation features comprise further whether a height of the reflective object relative to the road surface is equal to or greater than a preset threshold height such as that of Tanaka. Kato and Tanaka are analogous to the instant application, because all of the references are directed to the same field of endeavor. Tanaka teaches, “A protrusion PR existing in a position higher than the height threshold h1 is unlikely to come into contact with the work machine 2.” (See para[0087]). One of ordinary skill would have been motivated to modify Kato, because using a threshold height would have helped to remove points that where unlikely to come into contact with a vehicle, as recognized by Tanaka.


Regarding Claims 6 and 15. Kato is silent as to the language of:
The method of claim 5, or the device of claim 14,
wherein determining whether the non-road reflection data of all points within the object region are noisy data comprises: 
determining the non-road reflection data of all points within the object region as noisy data, if the height of the reflective object relative to the road surface is equal to or greater than a preset threshold height, and/or the object region comprises at least one dual-reflection point all surrounded by other dual-reflection points.
Nevertheless Yoshikawa teaches:
determining the non-road reflection data of all points within the object region as noisy data, the object region comprises at least one dual-reflection point all surrounded by other dual-reflection points (See Fig. 6A, Fig. 9, para[0052]: Since the angles formed by the X-axis and the vector directions of the noise points generated by multiple reflection with respect to their adjacent points are large, the measurement points in this distance point group are removed as noise points.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kato by determining the non-road reflection data of all points within the object region as noisy data, the object region comprises at least one dual-reflection point all surrounded by other dual-reflection points such as that of Yoshikawa. Kato and Yoshikawa are analogous to the instant application, because all of the references are directed to the same field of endeavor. Yoshikawa teaches, “However, if the aforementioned unexpected reflection occurs due to multiple reflection, the incident direction of the projected light will be incorrectly recognized, and an error occurs in the measured distance, resulting in noise generation.” (See para[0007]). One of ordinary skill would have been motivated to modify Kato, because determining noise based on dual-reflection points would have helped properly calculate distance to an object, as recognized by Yoshikawa.

Regarding Claim 8 and 17. Kato is silent as to the language of:
The method of claim 6, or the device of claim 15,
wherein after determining the non-road reflection data of all points within the object region as noisy data, the method further comprises: 
deleting the non-road reflection data of each of the at least one dual-reflection point in the object region.
Nevertheless Yoshikawa teaches:
deleting the non-road reflection data of each of the at least one dual-reflection point in the object region (See Fig. 6A – Fig. 6B and para[0052]: the measurement points in this distance point group are removed as noise points.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kato by deleting the non-road reflection data of each of the at least one dual-reflection point in the object region such as that of Yoshikawa. Kato and Yoshikawa are analogous to the instant application, because all of the references are directed to the same field of endeavor. Yoshikawa teaches, “However, if the aforementioned unexpected reflection occurs due to multiple reflection, the incident direction of the projected light will be incorrectly recognized, and an error occurs in the measured distance, resulting in noise generation.” (See para[0007]). One of ordinary skill would have been motivated to modify Kato, because deleting noise based on dual-reflection points would have helped properly calculate distance to an object, as recognized by Yoshikawa.

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20220012505 A1) in view of Yoshikawa et al. (US 20150276383 A1) as applied to claims 1 and 10 above, and further in view of Zhou et al. (US 10872228 B1).

Regarding Claims 7 and 16. Kato is silent as to the language of:
The method of claim 1, or the device of claim 10,
wherein before acquiring one or more noise evaluation features of the object region, the method further comprises: 
determining a size of the object region; and
deleting reflection data of all points within the object region if the size of the object region is equal to greater than a preset threshold size.
Nevertheless Zhou teaches:
determining a size of the object region (See Fig. 1 and Col. 12, lines 30-53: Sizes of the candidate objects can be estimated based on the locations of the center points of the candidate objects and the locations of the surfaces 112.); and
deleting reflection data of all points within the object region if the size of the object region is equal to greater than a preset threshold size (See Fig. 1 and Col. 12, lines 30-53 : Eliminated if one or more dimensions of the size is greater than a maximum value or less than a minimum value.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kato by determining a size of the object region; and deleting reflection data of all points within the object region if the size of the object region is equal to greater than a preset threshold size such as that of Zhou. Kato and Zhou are analogous to the instant application, because all of the references are directed to the same field of endeavor. Zhou teaches, “the proposals 124 are input to a post-processor 126, that utilizes various post-processing techniques to identify a final group of detected objects from the proposals 124” (See Col. 12, lines 30-53). One of ordinary skill would have been motivated to modify Kato, because deleting an object region if the size of the object region is greater than a threshold size would have helped to eliminate candidate objects from a group of proposals and identify a final group of detected objects, as recognized by Zhou.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20220012505 A1) in view of Yoshikawa et al. (US 20150276383 A1), Drinkard (US 20090086189 A1), and Tanaka et al. (US 20210055126 A1) as applied to claims 8 and 17 above, and further in view of Zhou et al. (US 10872228 B1).

Regarding Claims 9 and 18. Kato is silent as to the language of:
The method of claim 8, the device of claim 17,
wherein after deleting the non-road reflection data of each of the at least one dual-reflection point in the object region, the method further comprises: 
identifying within the object region one or more sub-regions by grouping together one or more subsets of connected points, 
wherein each of the one or more subsets of connected points comprises a non-road reflection data indicative of a reflective position not located on the road surface; 
determining a size of each of the one or more sub-regions; and 
deleting reflection data of all points of the sub-regions having a size smaller than the preset threshold size.
Nevertheless Zhou teaches:
identifying within the object region (See Fig. 1 and Col. 8, lines 11-30: Chunks 120.) one or more sub-regions by grouping together one or more subsets of connected points (See Fig. 1 and Col. 8, lines 11-30: Proposals 124 as outputs. Bounding box.), 
wherein each of the one or more subsets of connected points comprises a non-road reflection data indicative of a reflective position not located on the road surface (See Fig. 2A, Col. 8, lines 11-30: an object.); 
determining a size of each of the one or more sub-regions (See Fig. 1 and Col. 12, lines 30-53: Sizes of the candidate objects can be estimated based on the locations of the center points of the candidate objects and the locations of the surfaces 112.); and 
deleting reflection data of all points of the sub-regions having a size smaller than the preset threshold size (See Fig. 1 and Col. 12, lines 30-53 : Eliminated if one or more dimensions of the size is greater than a maximum value or less than a minimum value.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Kato by identifying within the object region one or more sub-regions by grouping together one or more subsets of connected points, wherein each of the one or more subsets of connected points comprises a non-road reflection data indicative of a reflective position not located on the road surface; determining a size of each of the one or more sub-regions; and deleting reflection data of all points of the sub-regions having a size smaller than the preset threshold size such as that of Zhou. Kato and Zhou are analogous to the instant application, because all of the references are directed to the same field of endeavor. Zhou teaches, “the proposals 124 are input to a post-processor 126, that utilizes various post-processing techniques to identify a final group of detected objects from the proposals 124” (See Col. 12, lines 30-53). One of ordinary skill would have been motivated to modify Kato, because deleting an object region if the size of the object region is smaller than a threshold size would have helped to eliminate candidate objects from a group of proposals and identify a final group of detected objects, as recognized by Zhou.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Charron et al. (Charron, Nicholas, Stephen Phillips, and Steven L. Waslander. "De-noising of lidar point clouds corrupted by snowfall." 2018 15th Conference on Computer and Robot Vision (CRV). IEEE, 2018.) teaches a method to remove noise caused by snow in a Lidar point cloud.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           
/YOSHIHISA ISHIZUKA/             Primary Examiner, Art Unit 2863